Citation Nr: 0213603	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for a claimed heart 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1949 to October 
1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the RO.  

The case was remanded by the Board to the RO in December 2000 
for additional development of the record.  



REMAND

The veteran contends that he has a current heart disability 
due to disease or injury suffered during service.  The 
veteran's original claim of service connection for a heart 
disability was denied by rating decision dated March 1954.  
The veteran did not appeal that determination and the March 
1954 rating decision became final.  

In May 1997, the veteran applied to reopen the claim of 
service connection for a heart disability.  The claim was 
denied by rating decision dated September 1997.  An August 
1998 rating decision also denied service connection for a 
heart disability.  The veteran timely appealed that 
determination.  

The veteran contended that he suffered from a cold injury 
during service and that the cold injury residuals led to his 
heart disability.  

In December 2000, the Board reopened the veteran's claim of 
service connection for a heart disorder and remanded the 
matter back to the RO for further development of the record.  

The RO obtained VA outpatient treatment records of the 
veteran showing current treatment for a heart disability.  

In a February 2002 rating decision, the RO denied service 
connection for a heart condition.  A Supplemental Statement 
of the Case (SSOC) was thereafter issued.  

In March 2002, the RO received a VA opinion dated in 
September 2000 from the Director of the Regional Heart 
Failure Center; Associate Chief, Cardiology at the VA Medical 
Center.  

The opinion noted that the veteran had been followed at the 
Regional Heart Failure Center of the Boston VA Healthcare 
System since 1998 and that he had a history of coronary 
artery disease and heart dysfunction with significant 
exercise limitation.  The doctor opined that it was possible 
that the prolonged stress that the veteran had experienced in 
associated with his [service-connected] PTSD could have 
contributed in some way to his heart condition.  

In September 2002, the RO certified the veteran's appeal to 
the Board without first considering the evidence submitted in 
March 2002.  

In other words, subsequent to the receipt of this evidence, 
the RO did not issue a Supplemental Statement of the Case as 
required under 38 C.F.R. §§ 19.31 and 19.37 (2001).  That 
omission must be rectified prior to the Board proceeding.  

Moreover, in light of the VA medical opinion, the veteran 
should be afforded a VA examination to determine the current 
nature and likely etiology of the claimed heart disability.  
Any additional outstanding outpatient treatment records 
should also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for a heart disability, which have 
not previously been identified or 
obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should obtain copies of all VA treatment 
records of the veteran, that are not 
currently in the claims folder.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
heart disorder.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should provide an opinion as 
to the likelihood that the veteran has a 
current heart disability due to disease 
or injury suffered in service or was 
caused or aggravated by the service-
connected PTSD.  A complete rationale for 
any opinion expressed must be provided.  

3  Following completion of the development 
requested hereinabove, the RO must 
undertake to review the veteran's claim.  
The RO in this regard must ensure that all 
notification and development action as to 
all claims required by the VCAA is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




